Citation Nr: 1046958	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-25 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a left knee 
injury to include degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Childers, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
February 1945 to October 1946.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Board remanded the matter for further 
development.  Unfortunately, further action is needed to comply 
with the Board's remand directive.  Stegall v. West, 11 Vet. App. 
268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In April 2010, the Board remanded the claim to afford a VA 
examination and to obtain a medical opinion regarding a nexus to 
service or to a service-connected disability.  

The Board specifically requested that the examiner state whether 
the Veteran's left knee disability was aggravated by the service-
connected arthritis of the lumbar spine.  While the VA examiner 
did address direct causation, the VA examiner did not address 
aggravation.  A remand for full compliance with the Board's 
remand directive is compelled under Stegall v. West, 11 Vet. App. 
268, 271 (1998). 



Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's file 
reviewed by the VA examiner, who conducted 
the VA examination in August 2010 for an 
addendum opinion on whether it is at least 
as likely as not that the Veteran's 
degenerative joint disease of the left 
knee is aggravated by the service-
connected degenerative arthritis of the 
lumbar spine.

In formulating the opinion, the VA 
examiner is asked to consider that the 
term "aggravation" means a permanent 
increase in the underlying disability, 
that is, an irreversible worsening of 
degenerative joint disease of the left 
knee beyond the natural clinical course 
and character of the condition as 
contrasted to a temporary worsening of 
symptoms.

Also, the VA examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as it is to find 
against causation.









If the VA examiner, who conducted the VA 
examination in August 2010 is unavailable, 
arranged for the Veteran's file to be 
reviewed by another VA examiner, and posed 
the same question that is whether it is at 
least as likely as not that the Veteran's 
degenerative joint disease of the left 
knee is aggravated by the service-
connected degenerative arthritis of the 
lumbar spine. 

2.  After the above development is 
completed, adjudicate the claim.  If the 
benefit sought is denied, provide the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

